Citation Nr: 1708404	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  14-28 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of meningitis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1973 to August 1977.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to a TDIU has been raised as a component of the increased rating claim on appeal.  In a February 2013 VA examination, the Veteran reported that he had stopped working in June 2012 and was on disability since then.  He indicated he had been working as a carpenter and went on disability secondary to the overall pain and cramping he had been experiencing.  Thus, the issue is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is warranted in this case.

With regard to the TDIU issue raised, remand is required to allow the Veteran the opportunity to complete and return a VA Form 21-8940, Veteran's Application For Increased Compensation Based On Unemployability.  As noted, the Veteran indicated during the February 2013 VA examination that he stopped work as a carpenter in June 2012 and went on disability secondary to the overall pain and cramping he had been experiencing.  The TDIU issue is intertwined with the Veteran's claim for an increased rating for residuals of meningitis.  Thus, the RO must adjudicate this issue in the first instance.

Further, the Veteran indicated to the February 2013 VA examiner that when he stopped work in June 2012, he went on "disability."  Additionally, the December 2016 appellate brief noted the Veteran has been drawing disability since June 2012.  The disability payments may be from the Social Security Administration (SSA).  Therefore, records from SSA should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c).

In light of the remand, updated VA treatment records should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records since May 2014.

2.  Contact SSA and request that it provide documentation of any claim and/or award for disability benefits filed by the Veteran and copies of all records developed in association with any existing decision. 

All efforts to locate these records must be documented.  If it is determined that such records do not exist or are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

3.  Undertake all notice and evidentiary development needed to resolve the issue of entitlement to a TDIU.  This should include sending the Veteran a letter advising him of the information and evidence needed to award a TDIU.  The letter should also request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in order to provide the information needed to substantiate the claim of TDIU.

4.  After completing all actions set forth in paragraphs 1-3, plus any further action needed as a consequence of the development completed in paragraphs 1-3, readjudicate the appeal.  If any benefit sought on appeal remains denied, to include entitlement to a TDIU, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

